[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-13790                   FEB 17, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________               CLERK


                  D. C. Docket No. 95-00129-CR-JHH-TMP

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

SCHEAREAN JEAN MEANS,
a.k.a. Jean,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                            (February 17, 2009)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Schearean Jean Means, a federal prisoner convicted of a crack cocaine

offense, appeals pro se from the district court’s denial of her 18 U.S.C. §
3582(c)(2) motion for reduction of sentence based on an amendment to U.S.S.G. §

2D1.1 that lowered the base offense levels applicable to crack cocaine offenses.

Means was originally sentenced, under 21 U.S.C. § 841(b)(1)(A), to the mandatory

minimum of life imprisonment for possession with intent to distribute 50 or more

grams of crack cocaine, with two or more prior felony drug convictions.        On

appeal, Means argues that the district court erroneously denied her 18 U.S.C.

§ 3582(c)(2) motion for a two-level reduction in her base offense level. After

careful review, we affirm.

      We review a district court’s denial of a motion for sentence reduction

pursuant to § 3582(c)(2) for abuse of discretion. See United States v. Moreno, 421

F.3d 1217, 1219 (11th Cir. 2005) (per curiam). We review “de novo the district

court’s legal conclusions regarding the scope of its authority under the Sentencing

Guidelines,” as well as “questions of statutory interpretation.” United States v.

Moore, 541 F.3d 1323, 1326 (11th Cir. 2008), cert. denied (No. 08-7610) (U.S.

Jan. 12, 2009).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.          18

U.S.C. § 3582(c)(2).    This authority is limited to those guideline amendments



                                         2
listed in U.S.S.G. § 1B1.10(c), including Amendment 706, that “have the effect of

lowering the defendant’s applicable guideline range.” U.S.S.G. §§ 1B1.10(a)(2),

(c) (2008). Amendment 706, which reduced the offense levels in crack cocaine

cases calculated pursuant to § 2D1.1(c) by two levels, became effective November

1, 2007. See U.S.S.G. App. C, Amend. 706 (2007). The Amendment was made

retroactive as of March 3, 2008, by incorporation into U.S.S.G. § 1B1.10(c). See

U.S.S.G. App. C, Amend. 713 (2008).

      Although the retroactive effect of Amendment 706 allows a defendant

whose guideline imprisonment range was calculated in accordance with § 2D1.1 to

seek a reduction in her sentence, a defendant whose original sentence was based on

something other than § 2D1.1 is precluded from receiving a sentence reduction,

since the amendment does not have the effect of lowering the applicable guideline

range. Moore, 541 F.3d at 1327-28; see U.S.S.G. § 1B1.10(a)(2)(B). This occurs,

for example, where the defendant was sentenced to a statutory mandatory

minimum sentence. See Moore, 541 F.3d at 1327-28 (citing U.S.S.G. § 1B1.10,

comment. (n.1(A)) (noting that the operation of another guideline or statutory

provision, such as “a statutory mandatory minimum term of imprisonment,” would

prevent the crack cocaine amendment from having the effect of lowering the

defendant’s applicable guideline range).



                                           3
      When a sentence is being reconsidered pursuant to a § 3582(c)(2) motion,

the district court first must recalculate the sentence under the amended guidelines,

then it must “decide whether, in its discretion, it will elect to impose the newly

calculated sentence under the amended guidelines or retain the original sentence.”

United States v. Bravo, 203 F.3d 778, 780-81 (11th Cir. 2000). If a defendant is

not eligible, such as when an amendment is not applicable or does not actually

lower the guidelines range, the district court is not required to engage in this two-

step analysis. See Moore, 541 F.3d at 1328-29; U.S.S.G. § 1B1.10, comment.

(n.1(A)) (“Eligibility for consideration under 18 U.S.C. § 3582(c)(2) is triggered

only by an amendment listed in subsection (c) that lowers the applicable guideline

range.”). Title 21 Section 841(b)(1)(A) states that if the defendant is convicted of a

violation involving 50 grams or more of crack cocaine “after two or more prior

convictions for a felony drug offense have become final, such person shall be

sentenced to a mandatory term of life imprisonment.” 21 U.S.C. § 841(b)(1)(A).

      Here, Means was sentenced to a mandatory term of life imprisonment, under

§ 841(b)(1)(A), since she was responsible for more then 50 grams of crack cocaine,

and had four prior felony drug convictions. Because Means was sentenced to an

applicable statutory mandatory minimum term of life imprisonment, resulting in a

sentence that ultimately was based on something other than the offense level



                                          4
calculation under § 2D1.1, she was precluded from receiving a sentence reduction

under § 3582. See Moore, 541 F.3d at 1327-28. Accordingly, we likewise do not

reach any of Moore’s challenges to her sentence, and affirm the district court’s

denial of her § 3582(c)(2) motion.

      AFFIRMED.




                                       5